UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


R.J. REYNOLDS TOBACCO COMPANY,                      )
                                                    )
LORILLARD TOBACCO COMPANY,                          )
                                                    )
COMMONWEALTH BRANDS, INC.,                          )
                                                    )
LIGGETT GROUP LLC,                                  )
                                                    )
             and                                    )
                                                    )
SANTA FE NATURAL TOBACCO                            )
COMPANY, INC.,                                      )
                                                    )
             Plaintiffs,                            )
                                                    )
                v.                                  )   Civil Case No. 11-1482 (RJL)
                                                    )
UNITED STATES FOOD AND DRUG                         )
ADMINISTRA TION,                                    )
                                                    )
MARGARET HAMBURG, Commissioner of                   )
the United States Food and                          )
Drug Administration,                                )
                                                    )
             and                                    )
                                                    )
KATHLEEN SEBELIUS, Secretary of the                 )
United States Department of Health                  )
and Human Services,                                 )
                                                    )
             Defendants.                            )
                                            -tL-
                                    ORDER
                            November!1-, 2011 [Dkt. #11]                      ~

      For the reasons set forth in the accompanying Opinion, it is this   t   day of

November, 2011 hereby
       ORDERED that Plaintiffs' Motion For Preliminary Injunction [Dkt. #11] is

GRANTED; and it is further

       ORDERED that implementation of the graphic image and textual warning

requirements published at 76 Fed. Reg. 36,628 (June 22, 2011) and mandated by Section

201(a) of the Tobacco Control Act, and all related requirements, see Act §§ 101(b), 301,

are stayed until 15 months after a final ruling from this Court on the merits of the parties'

claims; and it is further

       ORDERED that the FDA, as a consequence of this Order, shall be enjoined from

enforcing any of the new requirements contained in its Final Rule until 15 months after a

final ruling by this Court.

       SO ORDERED.




                                                      United States District Judge




                                             2